DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numerical labels are “fuzzy” and unclear in figures 1-2, 5, 8-9, 21, 25 and 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,274,850 to Wittmeier et al. (This reference was cited in the PCT Written Opinion and Examiner adopts all findings and respective claim rejections).
As to claim 1, Wittmeier discloses in the abstract and figures, 
A base housing (312) with a cube shape (figure 13); 
A dome cover (314) mechanically engaged with the base housing to form a compact, high density enclosure.
As to claim 2, this claim adds “baskets” defined by three panels arranged with two on a side and one perpendicular in the center. The claims recite no specific structure as to the makeup of these “baskets” and therefore, the side portions of Wittmeier portion 10 would constitute this area and in Figure 5, fibers are routed on extension arms (48) from these side basket areas.
As to claim 3, splice trays (332) are disclosed. 
As to claim 4, a plurality of trays are disclosed on figures 18-19 with covers and a mount to hold the plurality of trays. 
As to claim 6, a plurality of ports are disclosed with drop cables (217). The claims recite terms such as “mid-span” and “earthing” and air valves with no further structural support. All of these features can be enabled in the prior art (Figures 8-12). 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittmeier.
Wittmeier discloses the invention as claimed except for specific numbers of ports or dimensions. Changing the size or capacity of a component is generally recognized to be within the level of ordinary skill in the art. Changes in size, rearrangement of parts and optimum ranges are variables that involve routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), In re Japikse, 86 USPQ 70, In re Aller, 105 USPQ 233.
Claims 1-4, 6-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0223725 to Hoflich et al., and further in view of WO2021/152145 to Geens et al.
Hoflich discloses in the abstract and figures 1-6, a fiber enclosure comprising: 
As to claim 1, 
A base housing (74) with a round shape (figure 1); 
A dome cover (80) mechanically engaged with the base housing to form a compact, high density enclosure.
As to claim 2, this claim adds “baskets” defined by three panels arranged with two on a side and one perpendicular in the center. The claims recite no specific structure as to the makeup of these “baskets” and therefore, the side portions of Hoflich portion (32 and 52) would constitute this area and in Figure 2, fibers (13) are routed on extension arms (34) from these side basket areas.
As to claim 3, splice trays (68) are disclosed. 
As to claim 4, a plurality of trays are disclosed in figures 6 with covers and a mount (67) to hold the plurality of trays. 
As to claim 6, a plurality of ports are disclosed with drop cables (72). The claims recite terms such as “mid-span” and “earthing” and air valves with no further structural support. All of these features can be enabled in the prior art (Paragraph 21). 
Claims 9-14 and 16 are combinations of the above and are disclosed.
	However, Hoflich fails to disclose: 
A cube shape (claims 1, 10); 
Number of ports and fibers (claims 7 and 17); 
Size (claims 8 and 18)
Geens discloses in figures 3 and 8-9, a central spice tray arrangement with mount (154) that further adds capacity to a cube shaped enclosure.
It would have been obvious to one having ordinary skill in the art to change the shape to a cube and to arrange splice trays as claimed to increase capacity.
In re Rose, 105 USPQ 237 (CCPA 1955), In re Japikse, 86 USPQ 70, In re Aller, 105 USPQ 233.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoflich in view of Geens as applied to claims above, and further in view of WO 96/30792 to Alarcon.
Hoflich in view of Geens discloses the invention as claimed except for a metal wire latch for the cover to a base. Neither Hoflich nor Geens limits the types of latches to be used to secure a cover to a base. Likewise, such securing means are commonly practiced across multiple arts to secure one component to another. Changing the type of latch would be within the level of ordinary skill in the art. Applicant’s own disclosure only briefly mentions wire (104) and therefore appears to lack criticality.
Alarcon discloses applicant’s claimed metal wire latch (page 5, lines 6-16) with latch wire (16). 
It would have been obvious to one having ordinary skill in the art to recognize that using a metal wire to latch a component is an art recognized equivalent to securing a cover to a base. Such a wire taught by Alarcon (from 1996) would be able to me modified and used in Hoflich in view of Geens not only as an art recognized equivalent, but to reduce costs, ease of installation or ease of replacing the component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 5,734,776.
US 2011/0058785.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883